Citation Nr: 0619811	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-36 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines





THE ISSUE

Whether a notice of disagreement (NOD) to March 2003 decision 
was timely.








INTRODUCTION

The appellant contends that he served from November 1943 to 
January 1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manilla, 
Phillippines.


FINDINGS OF FACT

1.  The RO issued a decision letter that denied eligibility 
to VA benefits on March 17, 2003.

2.  In April 2004, the appellant filed correspondence 
purporting to disagree with the March 2003 decision, more 
than one year after the date of notification of that RO 
decision.


CONCLUSION OF LAW

An NOD with the March 2003 decision denying eligibility to VA 
benefits was not timely received.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 1.524, 14.629, 20.200, 20.201, 
20.300, 20.301, 20.302 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2003, the appellant filed a claim for service 
connection for peptic ulcer and gunshot wound of the left 
thigh.  In March 2003, National Personnel Records Center 
responded that the appellant did not have any verified 
service.

In a letter dated March 17, 2003, the RO informed the 
appellant that eligibility to VA benefits was denied on the 
basis of no verified service.  The appellant was notified of 
his appellate rights by this letter.

An appeal to the Board consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 
The NOD must be filed within one year from the date that the 
RO mails notice of the determination. The date of mailing of 
the notification is presumed to be the same as the date of 
the letter. 38 C.F.R. § 20.302(a).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the RO within one year from the date that 
that RO mails notice of the determination to him or her. 
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a NOD. While special 
wording is not required, the NOD must be in terms which can 
reasonably be construed as disagreement with that 
determination and a desire for appellate review. 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.201.

After a timely NOD is filed, the RO is to take such review 
action as is appropriate and, if the matter is not resolved 
to the claimant's satisfaction, issue an SOC. 38 U.S.C.A. § 
7105(d); 38 C.F.R. §§ 19.26, 19.29, 19.30. Once an SOC is 
issued, the claimant must then file a Substantive Appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later. 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

In October 2003, the appellant submitted documents that were 
copies of those already of record.  The appellant did not 
indicate any disagreement with the March 2003 decision 
letter.   In March 2004, the veteran submitted another 
statement requesting the status of his claim.  Neither of 
these letters contained any expression of dissatisfaction or 
disagreement and a desire to contest the result of the RO's 
March 2003 denial.  

On April 19, 2004, the appellant filed a notice of 
disagreement.  However, by this time, more than one year had 
elapsed since the date of notification to the appellant of 
the March 2003 rating decision. 38 U.S.C.A. § 7105. 
Therefore, the appellant's April 2004 letter could not serve 
as a timely NOD.  Thus, the Board finds that there was no 
document received within the one year time period that could 
be reasonably construed as an NOD regarding the March 2003 
decision. Accordingly, the Board must conclude that the 
veteran failed to submit a timely NOD with respect to the 
RO's March 2003 denial.

As such, the Board does not have jurisdiction to review this 
claim, and, pursuant to the Board's authority under 38 
U.S.C.A. § 7105(d)(3), the appeal as to this matter must be 
dismissed.

Since it has been decided herein that the appellant did not 
file a timely NOD with respect to the March 2003 decision, 
such decision is considered final. Should the appellant wish 
to reopen his claim, he must submit new and material 
evidence. See 38 U.S.C.A. § 3.156 (2005).

As a final note, the Board points out that it is not required 
to discuss the Veterans Claim Assistance Act of 2000 (VCAA) 
with respect to this appeal. See 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). The 
VCAA essentially clarifies VA's duty to notify claimants of 
any information that is necessary to substantiate a claim for 
benefits, and codifies VA's duty to assist. The facts of this 
case are not in dispute; rather, this case involves pure 
statutory interpretation. The Court has specifically held 
that the VCAA does not affect matters on appeal when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001), Cf. Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).  Accordingly, the 
VCAA is inapplicable to the instant case.


ORDER

As the veteran did not file a timely NOD with respect to the 
March 2003 decision denying eligibility for VA benefits, the 
Board has no jurisdiction of those matters, and the appeal is 
dismissed.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


